UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6896


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ERIC BERNARD DIXON, a/k/a Fat Cat,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-00649-PMD-1; 2:13-cv-00300-PMD)


Submitted:   September 26, 2013       Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Bernard Dixon, Appellant Pro Se. Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric     Bernard     Dixon    seeks     to      appeal     the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.       The   order    is   not      appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)        (2006).            A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by       demonstrating          that

reasonable       jurists     would    find     that      the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,       the     prisoner         must

demonstrate      both    that   the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Dixon has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with    oral     argument    because        the     facts    and     legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3